                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




GENERAL GRANT BELL,

      Plaintiff,

v.                                                         4:19cv30–WS/CAS

STATE OF FLORIDA, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 6) docketed March 28, 2019. The magistrate judge recommends that the

plaintiff's complaint be dismissed for failure to state a claim and because several of

the defendants are immune from the plaintiff’s request for monetary damages. The

plaintiff has filed no objections to the report and recommendation but has filed a

document (ECF No. 9) labeled “Misunderstanding.”

      Having reviewed the record, the undersigned finds that the magistrate

judge’s report and recommendation is due to be adopted.
                                                                                Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 6) is hereby

ADOPTED and incorporated by reference in this order.

      2. The plaintiff's complaint (ECF No. 1) and this action are DISMISSED for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      3. The clerk shall enter judgment stating: "All claims are dismissed."

      4. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

     DONE AND ORDERED this              5th      day of     June      , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
